


Exhibit 10.15

 

PEOPLES FEDERAL SAVINGS BANK

SALARY CONTINUATION AGREEMENT

 

THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 29th day of
November, 2004, by and between PEOPLES FEDERAL SAVINGS BANK, a
federally-chartered corporation located in Boston, Massachusetts (the “Bank”),
and CHRISTOPHER LAKE (the “Executive”).

 

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank.  This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.  The Bank will pay the benefits from
its general assets.

 

The Bank and the Executive agree as provided herein.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1           “Accrual Balance” means the liability that should be accrued by
the Bank, under Generally Accepted Accounting Principles (“GAAP”), for the
Bank’s obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 (“APB 12”) as amended by Statement of
Financial Accounting Standards Number 106 (“FAS 106”) and the Discount Rate. 
Any one of a variety of amortization methods may be used to determine the
Accrual Balance.  However, once chosen, the method must be consistently
applied.  The Accrual Balance shall be reported by the Bank to the Executive on
Schedule A.

 

1.2           “Bank” shall mean Peoples Federal Savings Bank, Boston,
Massachusetts and any subsidiary, parent corporation or affiliate of the Bank.

 

1.3           “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive determined pursuant to Article 4.

 

1.4           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.5           “Change in Control” means:

 

--------------------------------------------------------------------------------


 

(a)           There occurs a “Change in Control” of the Bank, as defined or
determined by either the Bank’s primary federal regulator or under regulations
promulgated by such regulator;

 

(b)           As a result of, or in connection with, any merger or other
business combination, sale of assets or contested election, wherein the persons
who were non-employee directors of the Bank before such transaction or event
cease to constitute a majority of the Board of Directors of the Bank or any
successor to the Bank;

 

(c)           The Bank transfers all or substantially all of its assets to
another corporation or entity which is not an affiliate of the Bank;

 

(d)           The Bank is merged or consolidated with another corporation or
entity and, as a result of such merger of consolidation, less than sixty percent
(60%) of the equity interest in the surviving or resulting corporation is owned
by the former shareholders or depositors of the Bank; or

 

(e)           The Bank sells or transfers more than a fifty percent (50%) equity
interest in the Bank to another person or entity which is not an affiliate of
the Bank, excluding a sale or transfer to a person or persons who are employed
by the Bank.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form (including, without
limitation, through the formation of a stock holding company) or the
reorganization of the Bank into the mutual holding company form of organization
constitute a Change in Control for purposes of this Agreement.

 

1.6           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7           “Disability” means the Executive’s suffering a sickness, accident
or injury which has been determined by the insurance carrier of any individual
or group disability insurance policy covering the Executive, or by the Social
Security Administration, to be a disability rendering the Executive totally and
permanently disabled.  The Executive must submit proof to the Plan Administrator
of the insurance carrier’s or Social Security Administration’s determination
upon the request of the Plan Administrator.

 

1.8           “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance.  The initial Discount Rate is six and one
quarter percent (6.25%).  However, the Plan Administrator, in its sole
discretion, may adjust the Discount Rate to maintain the rate within reasonable
standards according to GAAP.

 

1.9           “Early Termination” means the Termination of Employment before age
sixty-five (65),  but after completion of at least fifteen (15) Years of
Service, for reasons other than death, Disability, Termination for Cause or
following a Change in Control.

 

1.10         “Early Termination Date” means the month, day and year in which
Early Termination

 

--------------------------------------------------------------------------------


 

occurs.

 

1.11         “Effective Date” means December 1, 2004.

 

1.12         “Normal Retirement Age” means the Executive’s 65th birthday and his
completion of at least fifteen (15) Years of Service.

 

1.13         “Normal Retirement Date” means the date that is the later of the
Executive’s attainment of Normal Retirement Age or his actual Termination of
Employment.

 

1.14         “Plan Administrator” means the plan administrator described in
Article 8.

 

1.15         “Plan Year” means each twelve-month period commencing on the
Effective Date.

 

1.16         “Termination for Cause” has that meaning set forth in Article 5.

 

1.17         “Termination of Employment” means that the Executive ceases to be
employed by the Bank for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Bank.

 

1.18         “Years of Service” means each twelve (12) consecutive month period,
beginning with the date or hire of initial service, that the Executive has been
an employee and/or director of the Bank, inclusive of any approved leave of
absence.

 

Article 2

Benefits During Lifetime

 

2.1           Normal Retirement Benefit.  Upon Termination of Employment on or
after the Normal Retirement Age for reasons other than death, the Bank shall pay
to the Executive the benefit described in this Section 2.1 in lieu of any other
benefit under this Article.

 

2.1.1        Amount of Benefit.  The annual benefit under this Section 2.1 is
Sixty-seven Thousand Seven Hundred Eighty Dollars ($67,780).

 

2.1.2        Payment of Benefit.  The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Normal Retirement Date.  The annual
benefit shall be paid to the Executive for twenty (20) years.

 

2.2           Early Termination Benefit.  Upon Early Termination, the Bank shall
pay to the Executive the benefit described in this Section 2.2 in lieu of any
other benefit under this Article.

 

2.2.1        Amount of Benefit.  The annual benefit under this Section 2.2 is
the Early Termination Benefit set forth on Schedule A for the Plan Year during
which the Early Termination Date occurs.  This benefit is determined by vesting
the Executive in one hundred percent (100%) of the Accrual Balance.

 

--------------------------------------------------------------------------------


 

2.2.2        Payment of Benefit.  The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s attainment of Normal Retirement Age.  The
annual benefit shall be paid to the Executive for twenty (20) years.

 

2.3           Disability Benefit.  Upon Termination of Employment due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 2.3 in lieu of any other benefit under
this Article.

 

2.3.1        Amount of Benefit.  The annual benefit under this Section 2.3 is
the Disability Benefit set forth on Schedule A for the Plan Year during which
the Termination of Employment occurs.  This benefit is determined by vesting the
Executive in one hundred percent (100%) of the Normal Retirement Benefit.

 

2.3.2        Payment of Benefit.  The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s 65th birthday.  The annual benefit shall
be paid to the Executive for twenty (20) years.

 

2.4           Change in Control Benefit.  Upon a Change in Control, followed by
the Executive’s Termination of Employment within twelve (12) months, the Bank
shall pay to the Executive the benefit described in this Section 2.4 in lieu of
any other benefit under this Article.

 

2.4.1        Amount of Benefit.  The annual benefit under this Section 2.4 is
the Change in Control Benefit set forth on Schedule A for the Plan Year during
which Termination of Employment occurs.  This benefit is determined by vesting
the Executive in one hundred percent (100%) of the Normal Retirement Benefit
amount described in Section 2.1.1.  For purposes of the Change in Control
Benefit, the Executive shall be deemed to have attained age 65 and completed 15
Years of Service as of the effective date of the Change in Control, regardless
of actual age or service completed as of such date.

 

2.4.2        Payment of Benefit.  The Bank shall pay the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following the Executive’s Termination of Employment.  The annual
benefit shall be paid to the Executive for twenty (20) years.

 

Article 3

Death Benefits

 

3.1           Death During Active Service.  If the Executive dies while in the
active service of the Bank, the Bank shall pay to the Beneficiary the benefit
described in this Section 3.1.  This benefit shall be paid in lieu of the
benefits under Article 2.

 

--------------------------------------------------------------------------------


 

3.1.1        Amount of Benefit.  The benefit under this Section 3.1 is the
Normal Retirement Benefit amount described in Section 2.1.1.  For purposes of
the benefit, the Executive shall be deemed to have attained age 65 and completed
15 Years of Service as of his date of death, regardless of actual age or service
completed as of such date.

 

3.1.2        Payment of Benefit.  The Bank shall pay the annual benefit to the
Beneficiary in twelve (12) equal monthly installments commencing on the first
day of the month following the date of the Executive’s death.  The annual
benefit shall be paid to the Beneficiary for a period of twenty years (20)
years.

 

3.2           Death During Payment of a Benefit.  If the Executive dies after
any benefit payments have commenced under Article 2 of this Agreement, but
before receiving all such payments, the Bank shall pay the remaining benefits to
the Beneficiary at the same time and in the same amounts they would have been
paid to the Executive had the Executive survived.

 

3.3           Death After Termination of Employment But Before Payment of a
Benefit Commences.  If the Executive is entitled to any benefit payments under
Article 2 of this Agreement, but dies prior to the commencement of said benefit
payments, the Bank shall pay the same benefit payments to the Beneficiary that
the Executive was entitled to prior to death, except that the benefit payments
shall commence on the first day of the month following the date of the
Executive’s death.

 

Article 4

Beneficiaries

 

4.1           Beneficiary Designation.  The Executive shall have the right, at
any time, to designate a Beneficiary(ies) to receive any benefits payable under
this Agreement upon the death of the Executive.  The Beneficiary designated
under this Agreement may be the same as or different from the beneficiary
designation under any other benefit plan of the Bank in which the Executive
participates.

 

4.2           Beneficiary Designation: Change.  The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3           Acknowledgment.  No designation or change in designation of a
Beneficiary shall be

 

--------------------------------------------------------------------------------


 

effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.

 

4.4           No Beneficiary Designation.  If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary.  If
the Executive has no surviving spouse, the benefits shall be made to the
personal representative of the Executive’s estate.

 

4.5           Facility of Payment.  If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct payment of such benefit to
the guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person.  The Plan Administrator may
require proof of incompetence, minority or guardianship as it may deem
appropriate prior to distribution of the benefit.  Any payment of a benefit
shall be a payment for the account of the Executive and the Executive’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such payment amount.

 

Article 5

General Limitations

 

5.1           Termination for Cause.  Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not pay any benefit under this
Agreement if the Bank’s Board of Directors terminates the Executive’s employment
for:

 

(a)  Personal dishonesty;

 

(b)  Incompetence;

 

(c) Willful misconduct;

 

(d) Any breach of fiduciary duty involving personal profit;

 

(e)  Intentional failure to perform stated duties; or

 

(f) Willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), or final cease and desist order.

 

5.2           Suicide or Misstatement.  The Bank shall not pay any benefit under
this Agreement if the Executive commits suicide within two years after the
Effective Date.  In addition, the Bank shall not pay any benefit under this
Agreement if the Executive has made any material misstatement of fact on any
application for life insurance owned by the Bank on the Executive’s life.

 

5.3           Competition After Termination of Employment.     The Bank shall
not pay any benefit under this Agreement if the Executive, within twelve (12)
months following Termination of Employment, without the prior written consent of
the Bank, engages in, becomes interested in, directly or indirectly, as a sole
proprietor, as a partner in a partnership, or as a substantial shareholder in a
corporation, or becomes associated with, in the capacity of

 

--------------------------------------------------------------------------------


 

employee, director, officer, principal, agent, trustee, or in any other capacity
whatsoever, any enterprise conducted in the marketing area of the Bank, which
enterprise is, or may deemed to be, competitive with any business carried on by
the Bank as of the date of termination of the Executive’s employment or
retirement.  This section shall not apply following a Change in Control.

 

Article 6

Claims and Review Procedures

 

6.1           Claims Procedure.  An Executive or Beneficiary (“claimant”) who
has not received benefits under the Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:

 

6.1.1        Initiation — Written Claim.  The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

 

6.1.2        Timing of Plan Administrator Response.  The Plan Administrator
shall respond to such claimant within 90 days after receiving the claim.  If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional 90 days by notifying the claimant in writing, prior to the end
of the initial 90-day period, that an additional period is required.  The notice
of extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

6.1.3        Notice of Decision.  If the Plan Administrator denies part or all
of the claim, the Plan Administrator shall notify the claimant in writing of
such denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(a)           The specific reasons for the denial;

(b)           A reference to the specific provisions of the Agreement on which
the denial is based;

(c)           A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed;

(d)           An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures; and

(e)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

6.2           Review Procedure.  If the Plan Administrator denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Plan Administrator of the denial, as follows:

 

6.2.1        Initiation — Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

--------------------------------------------------------------------------------


 

6.2.2        Additional Submissions — Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3        Considerations on Review.  In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

6.2.4        Timing of Plan Administrator Response.  The Plan Administrator
shall respond in writing to such claimant within 60 days after receiving the
request for review.  If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the special circumstances and the date by which the Plan Administrator
expects to render its decision.

 

6.2.5        Notice of Decision.  The Plan Administrator shall notify the
claimant in writing of its decision on review.  The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant. 
The notification shall set forth:

 

(a)           The specific reasons for the denial;

(b)           A reference to the specific provisions of the Agreement on which
the denial is based;

(c)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits; and

(d)           A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive.  If the Bank’s Board of Directors, however,
determines that the Executive is no longer a member of a select group of
management or highly compensated employees, as that phrase applies to ERISA, for
reasons other than death, Disability or retirement, the Bank may amend or
terminate this Agreement.  Upon such amendment or termination the Bank shall pay
benefits to the Executive as if Early Termination occurred on the date of such
amendment or termination, regardless of whether Early Termination actually
occurs.

 

--------------------------------------------------------------------------------


 

Additionally, the Bank may also amend this Agreement to conform with written
directives to the Bank from its banking regulators.

 

Article 8

Administration of Agreement

 

8.1           Plan Administrator Duties.  This Agreement shall be administered
by a Plan Administrator which shall consist of the Board, or such committee or
person(s) as the Board shall appoint.  The Executive may be a member of the Plan
Administrator.  The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement.

 

8.2           Agents.  In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Bank.

 

8.3           Binding Effect of Decisions.  The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.  No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the Discount Rate.

 

8.4           Indemnity of Plan Administrator.  The Bank shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5           Bank Information.  To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive,
and such other pertinent information as the Plan Administrator may reasonably
require.

 

8.6           Annual Statement. The Plan Administrator shall provide to the
Executive, within 120 days after the end of each Plan Year, a statement setting
forth the benefits payable under this Agreement.

 

Article 9

Miscellaneous

 

9.1           Binding Effect.  This Agreement shall bind the Executive and the
Bank, and their beneficiaries, survivors, executors, successors, administrators
and transferees.

 

--------------------------------------------------------------------------------


 

9.2           No Guarantee of Employment.  This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Bank, nor does it interfere with the Bank’s right to discharge
the Executive.  It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.

 

9.3           Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4           Tax Withholding.  The Bank shall withhold any taxes that, in its
reasonable judgment, are required to be withheld from the benefits provided
under this Agreement.  The Executive acknowledges that the Bank’s sole liability
regarding taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).

 

9.5           Applicable Law.  The Agreement and all rights hereunder shall be
governed by the laws of Massachusetts, except to the extent preempted by the
laws of the United States of America.

 

9.6           Unfunded Arrangement.  The Executive and Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay such
benefits.  The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.

 

9.7           Successors.  The Bank shall not merge or consolidate into or with
another company, or sell substantially all of its assets to another company,
firm, or person unless such succeeding or continuing company, firm, or person
agrees to assume and discharge the obligations of the Bank under this
Agreement.  Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor company.

 

9.8           Entire Agreement.  This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof.  No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

9.9           Interpretation.  Wherever the fulfillment of the intent and
purpose of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

9.10         Alternative Action.  In the event it shall become impossible for
the Bank or the Plan Administrator to perform any act required by this
Agreement, the Bank or Plan Administrator may in its discretion perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank.

 

--------------------------------------------------------------------------------


 

9.11         Headings.  Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.

 

9.12         Validity.  In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

9.13         Notice.  Any notice or filing required or permitted to be given to
the Bank or Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

 

Peoples Federal Savings Bank

 

 

435 Water Street

 

 

Boston, MA  02135

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

 

EXECUTIVE:

 

BANK:

 

 

 

 

 

PEOPLES FEDERAL SAVINGS BANK

 

 

 

/s/ Christopher Lake

 

By:

/s/ Maurice H. Sullivan, Jr.

CHRISTOPHER LAKE

 

Title: Chairman

 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO

 

SALARY CONTINUATION AGREEMENT

 

First Amendment, dated as of December 16, 2008 (the “Amendment”), to the Salary
Continuation Agreement, dated as of November 29, 2004 (as amended, the “Salary
Continuation Agreement”), by and among Peoples Federal Savings Bank (the “Bank”)
and Christopher Lake (the “Executive”).  Capitalized terms which are not defined
herein shall have the same meaning as set forth in the Salary Continuation
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the parties desires to amend the Salary Continuation Agreement to
comply with the final regulations issued in April 2007 by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); and

 

WHEREAS, pursuant to Article 7 of the Salary Continuation Agreement, the parties
to the Salary Continuation Agreement desire to amend the Salary Continuation
Agreement;

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Bank and the Executive hereby amends the Salary Continuation
Agreement as follows:

 

Section 1.  Amendment to Section 1.7 of the Salary Continuation Agreement. 
Section 1.7 of the Salary Continuation Agreement is hereby amended to read in
its entirety as follows:

 

““Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.  Medical determination of Disability may be made
by either the Social Security Administration or by the provider of disability
insurance covering employees of the Bank, provided that the definition of
“disability” applied under such insurance program complies with the requirements
of the preceding sentence.  Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.”

 

Section 2.  Amendment to Section 1.17 of the Salary Continuation Agreement. 
Section 1.17 of the Salary Continuation Agreement is hereby amended to read in
its entirety as follows:

 

“Termination of Employment” shall be construed to mean a Separation from
Service, as defined in this Section 1.17, with the Bank for reasons other than
death.  Whether a Separation from

 

--------------------------------------------------------------------------------


 

Service has occurred shall be determined in accordance with the requirements of
Section 409A of the Code based on whether the facts and circumstances indicate
that the Bank and the Executive reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the Executive would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to a level that is less than
50% of the average level of bona fide services performed (whether as an employee
or independent contractor) over the immediately preceding 36-month period.”

 

Section 3.  New Section 1.19 of the Salary Continuation Agreement.  Section 1.19
of the Salary Continuation Agreement is hereby added to read in its entirety as
follows:

 

““Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) in the event the Bank or any
corporate parent is or becomes publicly traded on an established securities
market or otherwise.”

 

Section 4.  New Section 2.5 of the Salary Continuation Agreement.  Section 2.5
of the Salary Continuation Agreement is hereby added to read in its entirety as
follows:

 

“Restriction on Timing of Distribution.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Separation from Service under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Separation from Service may not commence earlier than six (6) months after
the date of such Separation from Service.  Therefore, in the event this
Section 2.5 is applicable to the Executive, any distribution which would
otherwise be paid to the Executive within the first six months following the
Separation from Service shall be accumulated and paid to the Executive in a lump
sum on the first day of the seventh month following the Separation from
Service.  All subsequent distributions shall be paid in the manner specified.”

 

Section 5.  New Section 2.6 of the Salary Continuation Agreement.  Section 2.6
of the Salary Continuation Agreement is hereby added to read in its entirety as
follows:

 

“Distributions Upon Income Inclusion Under Section 409A of the Code.  Upon the
inclusion of any portion of the Account Value into the Executive’s income as a
result of the failure of this non-qualified deferred compensation plan to comply
with the requirements of Section 409A of the Code, to the extent such tax
liability can be covered by the Executive’s Accrual Balance, a distribution
shall be made as soon as is administratively practicable following the discovery
of the plan failure.”

 

Section 6.  New Section 2.7 of the Salary Continuation Agreement.  Section 2.7
of the Salary Continuation Agreement is hereby amended to read in its entirety
as follows:

 

“Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of
Article 7, amend the Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 

(a)                                  may not accelerate the time or schedule of
any distribution, except as provided in Code Section 409A;

 

2

--------------------------------------------------------------------------------


 

(b)                                 must, for benefits distributable under
Sections 2.1 and 2.2, be made at least twelve (12) months prior to the first
scheduled distribution;

 

(c)                                  must, for benefits distributable under
Sections 2.1, 2.2 and 2.4, delay the commencement of distributions for a minimum
of five (5) years from the date the first distribution was originally scheduled
to be made; and

 

(d)                                 must take effect not less than twelve (12)
months after the amendment is made.”

 

Section 7.  Amendment to Article 7 of the Salary Continuation Agreement. 
Article 7 of the Salary Continuation Agreement is hereby amended to read in its
entirety as follows:

 

“7.1         Amendments and Termination Generally.  This Agreement may be
amended or terminated only by a written agreement signed by the Bank and the
Executive.  If the Bank’s Board of Directors, however, determines that the
Executive is no longer a member of a select group of management or highly
compensated employees, as that phrase applies to ERISA, for reasons other than
death, Disability or retirement, the Bank may terminate this Agreement.  In the
event of such termination, the benefit shall be the Accrual Balance determined
as of the date the Agreement is terminated; provided, however, that except as
provided in Section 7.2, the termination of this Agreement shall not cause a
distribution of benefits under this Agreement.  Rather, in the event of such
termination, benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.

 

Additionally, the Bank may unilaterally amend this Agreement to conform with
written directives to the Bank from its auditors or banking regulators or to
comply with legislative or tax law, including without limitation Section 409A of
the Code and any and all regulations and guidance promulgated thereunder.

 

7.2           Plan Terminations Under Section 409A.  Notwithstanding anything to
the contrary in Section 7.2, if the Bank terminates this Agreement in the
following circumstances:

 

(a)                                  Within thirty (30) days before a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such irrevocable termination of this Agreement and further
provided that all of the arrangements sponsored by the Bank that would be
aggregated with this Agreement under Treasury Regulation §1.409A-1(c)(2) are
terminated so the Executive and all participants under the other aggregated
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Bank
irrevocably takes all necessary action to terminate such arrangements;

 

(b)                                 With twelve (12) months of a dissolution of
the Bank taxed under Section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C.

 

3

--------------------------------------------------------------------------------


 

§503(b)(1)(A), provided that the amounts deferred under this Agreement are
included in the Executive’s gross income in the latest of (i) the calendar year
in which this Agreement terminates; (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practicable; or

 

(c)                                  Upon the Bank’s termination of this and all
other arrangements that would be aggregated with this Agreement pursuant to
Treasury Regulation §1.409A-1(c) if the Executive participated in such
arrangements (“Similar Arrangements”), provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank, (ii) no payments are made within twelve (12) months of the termination
of the arrangements other than payments that would be payable under the terms of
the arrangements if the termination had not occurred, (iii) all termination
distributions are made no later than twenty-four (24) months following such
termination, and (iv) the Bank does not adopt any new arrangement that would be
a Similar Arrangement for a minimum of three (3) years following the date the
Bank takes all necessary action to irrevocably terminate and liquidate the
Agreement;

 

the Bank may distribute the Accrual Balance, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.”

 

Section 8.  Amendment to Section 9.4 of the Salary Continuation Agreement. 
Section 9.4 of the Salary Continuation Agreement is hereby added to read in its
entirety as follows:

 

“Tax Withholding and Reporting.  The Bank shall withhold any taxes that are
required to be withheld, including but limited to taxes owed under Section 409A
of the Code and regulations thereunder, from the benefits provided under this
Agreement.  The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies).  Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.”

 

Section 9.  Effectiveness.  This Amendment shall be deemed effective as of the
date first above written, as if executed on such date.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Salary Continuation Agreement, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect and shall be otherwise unaffected.

 

Section 10. Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of
Massachusetts, except to the extent preempted by the laws of the United States
of America.

 

Section 11.  Compliance with Section 409A.  This Agreement shall be interpreted
and administered consistent with Section 409A of the Code.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank has duly executed this Amendment as of the day and
year first written above.

 

 

PEOPLES FEDERAL SAVINGS BANK

 

 

 

 

 

By:

/s/ Thomas J. Leetch

 

Name/Title: President and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Christopher Lake

 

Christopher Lake

 

5

--------------------------------------------------------------------------------
